Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The amendments to the claims in conjunction with applicant’s arguments regarding the 35 USC 101 rejection of record that, “The Claim continues on to recite the specific solution that includes a combination of different technological environments, features, capabilities, communications, and the like in a specific, integrated, and practical application of the exception. For example, the Claim recites the features, "requesting, by an electronic interface of a vendor, a first set of personal information to validate a customer, wherein the first set of personal information is requested as a portion of a transaction between the electronic interface and said customer device used by the customer"; "responsive to authorization by the customer, receiving at the electronic interface from the customer device said encrypted token comprising: a second set of personal information which identifies the customer and encompasses at least a portion of the first set of personal information, wherein the encrypted token is configured with the second set of personal information prior to the transaction, said receiving said encrypted token via participation in a distributed ledger system with a computer of said third-party and said distributed ledger application on said customer device"; and "completing, by the electronic interface, the transaction using the second set of personal information decrypted from the encrypted token to validate the customer." 
Thus, not only does the claim recite the combination of different technological 
environments to provide a specific, integrated, and practical application of the exception into a specific recited solution but the Claim also goes on to describe a number of different specific components performing the different parts of the solution, e.g., the distributed ledger application operating on a customer device, the third party, and a computing system (e.g., electronic interface) of the vendor.” (Remarks, page 4), have been found persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
1/21/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693